In a proceeding pursuant to CPLR article 78 to review a resolution of the Planning Board of the Town of Ramapo dated August 1, 2002, which, inter alia, granted final subdivision plot approval for a subdivision entitled Butterman Place, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Kelly, J.), dated October 23, 2002, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Since the resolution of the Planning and Zoning Board of the Town of Ramapo (hereinafter the Board) was filed on August 1, 2002, the CPLR article 78 proceeding to review the resolution, filed on September 9, 2002, was properly found to be untimely (see Matter of Kennedy v Zoning Bd. of Appeals of Vil. of Crotonon-Hudson, 78 NY2d 1083). The resolution filed on August 1, 2002, contained all of the substantive portions of the Board’s determination. The error contained in the resolution was inconsequential and had no effect on the petitioner’s delay in filing (see Matter of Kennedy v Zoning Bd. of Appeals of Vil. of Croton-on-Hudson, supra; Matter of Kroll v Village of E. *531Hampton, 293 AD2d 614 [2002]; Matter of Platzman v Munno, 282 AD2d 539 [2001]; Matter of Casolaro v Zoning Bd. of Appeals of Vil. of Elmsford, 200 AD2d 742 [1994]). Smith, J.P., McGinity, Luciano and Townes, JJ., concur.